EXHIBIT 10.4 (FOR TERM NOT TO EXCEED ONE YEAR) (Not To Be Used Commercial, Agricultural, or Other Residential Property) WARNING: IT IS VERY IMPORTANT TO READ ALL OF THE LEASE CARFULLY. THE LEASE IMPOSES IMPORTANT LEGAL OBLIGATIONS. AN ASTERISK (*) OR A BLANK SPACE () INDICATES A PROVISION WHERE A CHOICE OR A DECISION MUST BE MADE BY THE PARTIES. NO CHANGES OR ADDITIONS TO THIS FORM MAY BE MADE UNLESS A LAWYER IS CONSULTED. I. TERM AND PARTIES, This is a lease (“the lease”) for a period of 12 months (the “Lease Term”), beginning April 15, 2008 and ending April 14, 2009, between Nima Nami and Michael Friedman (561-212-4849. mikef@thefirmllc.com). (In the Lease, the owner, whether one or more, of the property is called “Landlord.” All persons to whom the property is leased are called “Tenant.”) II. PROPERTY RENTED. Landlord leases to Tenant unit no. 711 in the building located at 801 S. Olive Ave. known as One City Plaza, West Palm Beach, Florida 33401 together with the following furniture and appliances: washer, dryer, range, dishwasher, microwave, refrigerator. III. COMMON AREAS. Landlord grants to Tenant permission to use, along with others, the common areas of the building and the development of which the Premises are a part. IV. RENT PAYMENTS AND CHARGES. Tenant shall pay rent for the Premises in installments of $2,500.00each on the 15day of each month. (A “Rental Installment Period,” as used in the Lease, shall be a month if rent is paid monthly, and a week if rent is paid weekly.) Tenant shall pay with each rent payment all taxes Imposed on the rent by authorities. The amount of taxed payable on the beginning date of the Lease is $0.00 for each installment. The amount of each installment of rent plus taxes (“the Lease Payment”), as of the date the Lease begins, is $0.00. Landlord will notify Tenant if the amount of tax changes. Tenant shall pay the rent and all other charges required to be paid under the Lease by cash, valid check, or money order, Landlord may appoint an agent to collect the Lease Payment and to perform Landlord’s obligations. · Landlord/Tenant (circle one) shall pay the common area maintenance fees attributable to the Premises during the Lease Term. Such fees are · $ 1,200.00 per month/ quarter (circle one) and are payable at the following address: 801 S Olive Ave WPB FL 33401. Failure by Tenant to pay any such fees that are Tenant’s obligations shall be a default in payment of rent. · The Lease Payments must be paid In advance/ In arreare (circle one) beginning April 15, 2008. V. DEPOSITS, ADVANCE RENT, AND LATE CHARGES. In addition to the Lease Payments described above, Tenant shall pay the following: (check only those items that apply) Xa security deposit of $ 2,500.00 to be paid upon signing the Lease. Xadvance rent in the amount of $ 5,00.00 for the Rental Installment Periods of 1st and 1st month to be upon signing the Lease. X a pet deposit in the amount of $ to be paid upon signing the Lease. Xa late charge In the amount of $ 100.00 for each Lease Payment made more that 5number of days after the date is due. Xa bad check fee in the amount of $ 100.00 (not to exceed $20.00, or %5 of the Lease Payment, which is greater) ifTenant makes any Lease Payment with a bad check. If Tenant makes any Lease Payment with a bad check, Landlord can require Tenant to pay all future Lease Payment in cash or by money order. VI. SECURITY DEPOSITS AND ADVANCE RENT. If Tenant has paid a security deposit or advance rent the following provisions apply: A. Landlord shall hold the money in a separate interest bearing or noninterest bearing account in a Florida banking institution for the benefit of Tenant. If Landlord deposits the money in an interest-bearing account, Landlord must pay Tenant interest of at least 75% of the annualized average interest paid by the bank or 5% per year simple interest, whichever Landlord chooses. Landlord cannot mix such money with any other funds of Landlord or pledge, mortgage, or make any other use of such money until the money is actually due to Landlord; or B. Landlord must post a surety bond in the manner allowed by law, if Landlord posts the bond, Landlord shall pay Tenant 5% interest per year. At the end of the Lease, Landlord will pay Tenant, or credit against rent, the interest due to Tenant. No interest will be due Tenant if Tenant wrongfully terminates the Lease before the end of the Lease Term. If Landlord rents five or more dwelling units, then within 30 days of Tenant’s payment of the advance rent or any security deposit, Landlord must notify Tenant in writing of the manner in which Landlord is holding such money, the interest rate, if any, that Tenant will receive, and when such payments will be made. VII. NOTICES. Anthony L. Pissarelli/ Nima Nami 310-984-9974 is Landlord’s Agent. All notices to Landlord and Lease Payments must be sent to Landlord’s Agent at , unless Landlord gives Tenant written notice of a change. Landlord’s Agent may perform inspections on behalf of Landlord. All notices to Landlord shall be given by certified mail, return receipt request, or by hand delivery to Landlord or Landlord’s Agent. Any notice to Tenant shall be given by certified mail, return receipt request, or delivered to Tenant at the Premises. If Tenant is absent from the Premises, a notice to Tenant may be given by leaving a copy of the notice at the Premises. VIII. USE OF PREMISES. Tenant shall use the Premises only for residential purposes. Tenant also shall obey, and require anyone on the Premises to obey, all laws and any restrictions that apply to the Premises. Landlord will give Tenant notice of any restrictions that apply to the Premises. The Premises are located in a condominium or cooperative development. The Lease, and Tenant’s rights under the lease, shall be subject to al terms, conditions, provisions, and restrictions set out in the Declaration of Condominium, the plat, and restrictions, rules, and regulations as now exist or may be adopted, modified, amended, or repealed by governing associations during the Lease Term. Tenant acknowledges that the governing association may adopt, modify, amend, or repeal rules and regulations for the use of the common areas and the Premises during the Lease Term. · Occasional overnight guests are/ are not (circle one) permitted. An occasional overnight guest is one who does not stay more than 14 nights in any calendar month. Landlord’s written approval Is/ Is not (circle one) required to allow anyone else to occupy the Premises. · Tenant may/ may not (circle one) keep or allow pets or animals on the Premises without Landlord’s approval of the pet or animal in writing. Tenant shall not keep any dangerous or flammable items that might increase the danger of fire or damage on the Premises without Landlords consent. Tenant shall not create any environmental hazards on or about the Premises. Tenant shall not destroy, deface damage, impair, or remove any part of the Premises belonging to Landlord, nor permit any person to do so. · Tenant may/ may not (circle one) make any alterations or improvement to the Premises without first obtaining Landlord’s written consent to the alteration or improvement. Tenant must act, and require all other persons on the Premises to act, in a manner that does not unreasonably disturb any neighbors or constitute a breach of the peace. IX. MAINTENANCE. Landlord and Tenant agree that the maintenance of the Premises must be performed by the person indicated bellow: A. Structural and Building Codes. Landlord and Tenant acknowledge that the maintenance of the structural elements and common areas is performed by the condominium association as part of the common area maintenance. Landlord shall assure that the association complies with applicable building, housing, and health codes relating to the Premises. If there are no applicable building, housing, or health codes, Landlord shall assure that the association maintains and repairs the roofs, porches, windows, exterior walls, screens, foundations, floors structural components, and steps and keeps the plumbing in reasonable working order. Landlord will be responsible for the maintenance of any items above for which the association is not responsible. · B.
